Exhibit 10.7

 

HILLENBRAND, INC. STOCK INCENTIVE PLAN

PERFORMANCE BASED UNIT AWARD AGREEMENT

 

This Performance Based Unit Award Agreement (this “Agreement”) is effective as
of the          day of                 , 20      , between Hillenbrand, Inc.
(the “Company”) and                            (the “Employee”).  The Award of
Performance Based Units made herein is a performance based award of restricted
stock units.  The number of Units that will ultimately be earned under this
Agreement, as well as the number of shares of Common Stock that will be
distributed in settling those earned Units, which will not be determined until
the end of the Measurement Period, will depend on the calculated shareholder
value of [the Company and/or its applicable operating platform] (for purposes of
calculating Shareholder Value Delivered, the “Applicable Platform”) at the end
of the Measurement Period, as compared to the expected amount of shareholder
value at the end of the Measurement Period.

 

AWARD INFORMATION

 

Target Performance Based Unit Award
(100% achievement of Shareholder Value Expected)

       Units

Maximum Performance Based Unit Award
(130% or greater achievement of Shareholder Value Expected)

       Units

Measurement Period (three fiscal years)

October 1, 20     through September 30, 20

Shareholder Value Expected (at the end of the Measurement Period)

$              (plus or minus any adjustments required on account of
acquisitions)

Hurdle Rate

       %

 

AWARD DETERMINATION

 

Award Formula

 

The number of Units that will be earned at the end of the Measurement Period is
a function of the amount of the calculated Shareholder Value Delivered at the
end of the Measurement Period as a percentage of the Shareholder Value Expected
at the end of the Measurement Period.  Except as otherwise provided below in the
Terms and Conditions, at the end of the Measurement Period, the Units earned
will be the number of whole Units (rounded down) equal to the product of (a) the
number of Units comprising the Target Performance Based Unit Award, and (b) a
multiplier, as provided in the following table, based on the ratio, expressed as
a percentage, of the calculated Shareholder Value Delivered at the end of the
Measurement Period (as determined below) to the Shareholder Value Expected at
the end of the Measurement Period:

 

--------------------------------------------------------------------------------


 

Calculated Shareholder Value Delivered
as Percentage of
Shareholder Value Expected

 

Multiplier

Less than 80%

 

zero (no Units earned)

At least 80% but less than 90%

 

.2 plus an additional .03 for each full percentage point delivered above minimum
for range

At least 90% but less than 100%

 

.5 plus an additional .05 for each full percentage point delivered above minimum
for range

At least 100% but less than 110%

 

1.0 plus an additional .05 for each full percentage point delivered above
minimum for range

At least 110% but less than 130%

 

1.50 plus an additional .0125 for each full percentage point delivered above
minimum for range

At least 130%

 

1.75 (maximum Units earned)

 

Adjustments to Shareholder Value Expected

 

If the Company acquires by purchase during the Measurement Period another
business or operating unit, however that acquisition might be structured, then
the Shareholder Value Expected at the end of the Measurement Period shall be
adjusted to reflect the positive or negative impact on Adjusted NOPAT and
Adjusted Cash Flows that the Company expects to experience from the operations
of the acquired business or operating unit during the Measurement Period (during
the last year of the Measurement Period with respect to Adjusted NOPAT and
during each year of the Measurement Period with respect to Adjusted Cash
Flows).  For purposes of this adjustment, the projected NOPAT and cash flows of
such business or operating unit upon which the approval of the Company’s Board
of Directors for making the acquisition was based shall be used in order to
increase or decrease the Shareholder Value Expected by an appropriate amount. 
The actual financial results of the acquired business or operating unit will be
reflected in the Company’s financial results for purposes of calculating the
Shareholder Value Delivered at the end of the Measurement Period.

 

Calculation of Shareholder Value Delivered

 

The amount of Shareholder Value Delivered at the end of the Measurement Period
is calculated by adding two components: the Net Operating Profit After Tax
(“NOPAT”) Component and the Cash Flows Component.

 

1.             The NOPAT Component of Shareholder Value Delivered is equal to
the Applicable Platform’s Adjusted NOPAT for the last fiscal year of the
Measurement Period, divided by the Hurdle Rate.

 

2.             The Cash Flows Component of Shareholder Value Delivered is equal
to the sum of the following:

 

2

--------------------------------------------------------------------------------


 

(a)           the Applicable Platform’s Adjusted Cash Flows for the third fiscal
year in the Measurement Period;

 

(b)           the Applicable Platform’s Adjusted Cash Flows for the second
fiscal year in the Measurement Period, multiplied by the sum of 100 percent and
the Hurdle Rate; and

 

(c)           the Applicable Platform’s Adjusted Cash Flows for the first fiscal
year in the Measurement Period, multiplied by the square of the sum of 100
percent and the Hurdle Rate.

 

TERMS AND CONDITIONS

 

1.             Grant of Performance Based Units.  Pursuant to and subject to the
terms and conditions of the Hillenbrand, Inc. Stock Incentive Plan (as amended
from time to time, the “Plan”), the Company hereby awards to the Employee, who
is an employee of the Company or one of its Subsidiaries, the opportunity to
earn the number of Units that will be determined at the end of the Measurement
Period under the Award Determination section above, up to but not exceeding the
number of Units specified above as the Maximum Performance Based Unit Award (the
“Units”).  Each Unit represents the conditional right to receive one share of
the Company’s common stock, without par value (“Common Stock”).  Upon settlement
at the end of the Measurement Period, the earned Units will be settled by the
distribution to the Employee of one share of Common Stock for each Unit being
settled, plus that number of Dividend Shares distributable with respect to the
earned Units, as provided in Paragraphs 6 and 7 and subject to withholding as
provided in Paragraph 11.

 

2.             Acceptance; Transfer Restrictions.  The Employee hereby accepts
the award of Units described in this Agreement and agrees that the Units will be
held by the Employee and the Employee’s successors subject to (and will not be
disposed of except in accordance with) all of the restrictions, terms and
conditions contained in this Agreement and the Plan.  Except as otherwise
provided in this Agreement or the Plan, the Employee may not sell, assign,
transfer, pledge or otherwise dispose of or encumber any of the Units, any
shares of Common Stock underlying the Units, or any interest in the Units or
underlying shares of Common Stock, until the Measurement Period expires, at
which time the Employee’s rights in the Units will be earned and settled to the
extent provided in this Agreement.  Any purported sale, assignment, transfer,
pledge or other disposition or encumbrance in violation of this Agreement or the
Plan will be void and of no effect.

 

3.             Earning/Measurement Period.  If the Employee remains employed by
the Company or a Subsidiary through the end of the Measurement Period, then at
the end of the Measurement Period the Units will become fully earned, to the
extent determined under “Award Determination” above.  If the Employee does not
remain employed through the end of the Measurement Period, the provisions of
Paragraph 8 below will apply in determining the number of Units, if any, which
will become earned at the end of the Measurement Period.  All Units not earned
at the end of the Measurement Period will be forfeited, and the Employee will
have no rights or interest in or to those forfeited Units.

 

4.             Unfunded Obligations.  The Company will reflect the Employee’s
interests in the Units and the underlying shares of Common Stock by means of
bookkeeping entries on the

 

3

--------------------------------------------------------------------------------


 

financial records of the Company, and this Agreement will not create in the
Employee or any successors any right to, or claim against any, specific assets
of the Company or result in the creation of any trust or escrow account for the
Employee or any successors.  With respect their interests under this Agreement,
the Employee and any successors will be general creditors of the Company.

 

5.             Voting Rights.  The Employee will not have any rights of a
shareholder to vote the shares of Common Stock underlying the Units until the
Units are earned and settled after the end of the Measurement Period.  Once the
Units are settled by distribution of shares of Common Stock, the Employee will
have all shareholder voting rights with respect to those shares of Common Stock.

 

6.             Dividends and Other Distributions; Dividend Shares.  The Employee
will not have any rights of a shareholder to receive dividends or other
distributions with respect to the shares of Common Stock underlying the Units
until the Units are earned and settled after the end of the Measurement Period. 
Once the Units are settled by distribution of shares of Common Stock, the
Employee will have all shareholder rights to dividends and other distributions
with respect to those shares of Common Stock.  However, during the Measurement
Period, and thereafter until such time as the shares attributable to earned
Units are distributed to the Employee, the Company will, on its books and
records, credit the Employee with the number of notional shares of the Company’s
Common Stock (“Dividend Shares”) that could have been purchased on each Common
Stock dividend payment date, at the then current Fair Market Value, with the
dividends that would have been payable on the number of shares underlying the
Units and on the Dividend Shares previously credited to the Employee under this
Paragraph.  At the time settlement is made with respect to the earned Units
pursuant to Paragraph 7, the Company will distribute to the Employee (in
addition to and in the same manner as the shares attributable to the earned
Units) that number of shares of Common Stock (rounded down to the nearest whole
share) equal to the credited Dividend Shares multiplied by a fraction, the
numerator of which is the number of earned Units and the denominator of which is
the number of all Units (being the Maximum Performance Based Unit Award).  Any
remaining Dividend Shares on the Company’s records shall be forfeited and the
Employee shall have no right thereto or interest therein.

 

7.             Actions after Earning is Determined.  As soon after the end of
the Measurement Period as is practicable, and in any event on or before the end
of the calendar year during which the Measurement Period ends, the Company will
settle the earned Units by distributing to the Employee one share of Common
Stock for each Unit earned under this Agreement.  To distribute those shares of
Common Stock, the Company will, in its discretion, either deliver to the
Employee stock certificates representing, or shall instruct the Company’s
transfer agent to recognize in book entry form that the Employee is the
registered holder of, the number of shares of Common Stock attributable to the
earned Units as of the end of the Measurement Period, free from any restrictions
or other terms and conditions of this Agreement.  At that same time, the Company
shall take such actions as it shall deem appropriate to cancel the forfeited
Units and to cause them to no longer be recognized as outstanding awards under
the Plan.  In addition, the Company will issue to the Employee that number of
shares of Common Stock equal to the Dividend Shares to which the Employee is
entitled under Paragraph 6.  The Employee (or his or her successors) shall
execute and deliver such instruments and take such other actions as the Company
shall reasonably request with respect to the actions to be taken pursuant to
this Paragraph.

 

4

--------------------------------------------------------------------------------


 

8.             Termination of Employment.  If the Employee’s employment with the
Company and/or a Subsidiary terminates during the Measurement Period (a transfer
of employment among the Company and its Subsidiaries will not be treated as a
termination of employment), then all or some portion of the Units that would
otherwise have become earned Units had the Employee remained employed throughout
the entire Measurement Period, if any (the “Full Period Units”), will be earned
or be forfeited as follows:

 

(a)           if the Employee’s employment terminates due to death, Disability
or Retirement, then at the end of the Measurement Period the number of Units
that then become earned Units will be equal to the product (rounded down to the
nearest whole Unit) of (i) the number of Full Period Units, and (ii) a fraction,
the numerator of which is the sum (to a maximum of 156) of 52 plus the number of
full weeks in the Measurement Period during which the Employee was employed by
the Company or a Subsidiary, and the denominator of which is 156;

 

(b)           if the Employee’s employment terminates due to involuntary
termination without Cause, then at the end of the Measurement Period the number
of Units that then become earned Units will be equal to the product (rounded
down to the nearest whole Unit) of (i) the number of Full Period Units, and
(ii) a fraction, the numerator of which is the number of full weeks in the
Measurement Period during which the Employee was employed by the Company or a
Subsidiary, and the denominator of which is 156.

 

(c)           if the Employee, at termination of employment, is a party to a
written employment agreement with the Company or a Subsidiary that provides for
the voluntary termination of employment by the Employee for Good Reason, and if
the Employee terminates employment voluntarily for Good Reason, then at the end
of the Measurement Period the number of Units that then become earned Units will
be the same portion of the Full Period Units as if the Employee’s employment had
been involuntarily terminated without Cause, as determined under subparagraph
(b) of this Paragraph; and

 

(d)           upon termination of the Employee’s employment for any reason other
than those described in subparagraph (a), (b), or (c) of this Paragraph, all of
the Units will be forfeited immediately upon the termination of the Employee’s
employment.

 

9.             Change in Control.  Upon the occurrence of a Change in Control
during the Measurement Period, the number of Units that then become earned Units
will be equal to the product (rounded down to the nearest whole Unit) of (i) the
number of Units equal to the Target Performance Based Unit Award, and (ii) a
fraction, the numerator of which is the number of full weeks in the Measurement
Period prior to the Change in Control, and the denominator of which is 156, and
all other Shares will be forfeited.  If the Employee is a party to a Change in
Control Agreement with the Company or a Subsidiary that, by its terms, covers
outstanding awards of performance based restricted stock units, this Agreement
supersedes the terms of that Change in Control Agreement with respect to the
Units and the earning or forfeiture thereof.

 

10.          Potential Repayment Obligation.  This Section 10 is applicable only
if the Employee holds the office of Vice President, or a higher office, with the
Company or one of its significant Subsidiaries as of the effective date of this
Agreement.  If the Company is required, because of fraud or negligence, to
restate its financial statements for any fiscal year(s) included

 

5

--------------------------------------------------------------------------------


 

in the Measurement Period and such restatement occurs after the end of the
Measurement Period but within three (3) years after the end of the fiscal year
being restated (as so restated, the financial statements restated within such
three (3) year period are referred to herein as the “Restated Financial
Statements,” and for clarification purposes any restatement of the Company’s
financial statements for a fiscal year that occurs more than three (3) years
after the end of such fiscal year shall not be relevant under, and shall not be
considered to be a Restated Financial Statement for purposes of, this Section),
and if the number of shares of Common Stock (including shares earned as Dividend
Shares) earned by the Employee under this Agreement (shares that vested and were
not forfeited as calculated in accordance with the Company’s financial
statements prior to the restatement thereof, being referred to herein as the
“Previously Earned Shares”) is greater than the number of shares of Common Stock
that would have been earned by the Employee hereunder if the number of shares
earned had been calculated in accordance with the Restated Financial Statements
(the “Recalculated Earned Shares,” with the excess of the number of Previously
Earned Shares over the number of Recalculated Earned Shares being referred to
herein as the “Excess Issued Shares”), then the Company may, in its discretion,
by written demand made upon the Employee at any time within three (3) years
after the end of the Measurement Period (the “Share Return Notification”),
require the Employee to return to the Company all or any lesser specified number
of the Excess Issued Shares (with the number of shares to be returned to the
Company being referred to herein as the “Return Shares”).  Within ninety (90)
days after the Share Return Notification is given to the Employee, the Employee
shall either (a) transfer to the Company, free and clear of all liens, security
interests or other encumbrances, that number of shares of the Company’s common
stock equal to the Return Shares, or (b) pay to the Company a sum equal to the
Fair Market Value of the Return Shares as of the last day of the Measurement
Period, or (c) by a combination of shares transferred and cash paid to the
Company under clauses (a) and (b) above, effectively satisfy the obligation of
the Employee to the Company under this Section.  If the Employee fails to
satisfy his or her obligation to the Company under this Section in full by the
due date stated above, the Employee shall also pay to the Company interest on
the cash amount of such obligation (calculated pursuant to clause (b) above)
from such due date until paid in full at a rate of interest equal to the
prevailing national “prime rate” of interest on such due date plus an amount
equal to the attorneys’ fees incurred by the Company in collecting amounts due
from the Employee under this Section.  After the Return Shares (or the cash
equivalent) have been transferred back to the Company as required herein, the
Company shall file such federal and state tax returns or amended returns,
amended W-2 forms, or other tax filings as shall be required of it by applicable
law or as reasonably requested by the Employee with respect to all excess income
and FICA taxes withheld and/or paid by the Company in connection with or
attributable to the Return Shares.  The provisions of this Section shall not be
applicable to Units that are earned upon a Change in Control pursuant to
Paragraph 9 of this Agreement.

 

11.          Withholding.  At the time of the settlement of Units by
distribution of any shares of Common Stock pursuant to Paragraph 7 of this
Agreement, the Company has the right and power to deduct or withhold, or require
the Employee to remit to the Company, an amount sufficient to satisfy all
applicable tax withholding requirements with respect to such distributed
shares.  The Company may permit or require the Employee to satisfy all or part
of the tax withholding obligations in connection with this Agreement by
(a) having the Company withhold otherwise distributable shares, or
(b) delivering to the Company shares of Company Common Stock already owned for a
period of at least six (6) months (or such longer or shorter period as may be
required to avoid a charge to earnings for financial accounting purposes), in
each case

 

6

--------------------------------------------------------------------------------


 

having a value equal to the amount to be withheld, which shall not exceed the
amount determined by the applicable minimum statutory tax withholding rate (or
such other rate as will not result in a negative accounting impact).  For these
purposes, the value of the shares of Common Stock to be withheld or delivered
will be equal to the Fair Market Value as of the date that the taxes are
required to be withheld.

 

12.          Deferral of Distribution; Code Section 409A Compliance.  The
Employee may make a one-time, irrevocable election to defer distribution of
shares of Common Stock issued in settlement of earned Units by completing and
submitting a written election to the Company on such forms and following such
procedures as are required by the Company for effecting such elections.  To be
effective, the election must be delivered to the Company by the date that is six
months before the last day of the Measurement Period and must specify an event
or date for distribution of shares of Common Stock from among the following:
(a) separation of service, (b) Disability, (c) death, (d) a fixed date, or (e) a
Change in Control.  The Employee’s right to defer, as well as all other
provisions of this Agreement, shall be interpreted and applied in a manner
consistent with the applicable standards for nonqualified deferred compensation
plans established by Internal Revenue Code Section 409A and its interpretive
regulations and other regulatory guidance.  To the extent that any terms of this
Agreement would subject the Employee to gross income inclusion, interest, or
additional tax pursuant to Code Section 409A, those terms are to that extent
superseded by, and shall be adjusted to the minimum extent necessary to satisfy,
the applicable Code Section 409A standards.

 

13.          Notices.  All notices and other communications required or
permitted under this Agreement shall be written and delivered personally or sent
by registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices in Batesville, Indiana, and if to the Employee or his or her successor,
to the address last furnished by the Employee to the Company.  The Company may,
however, authorize notice by any other means it deems desirable or efficient at
a given time, such as notice by facsimile or electronic mail.

 

14.          No Employment Rights.  Neither the Plan nor this Agreement confers
upon the Employee any right to continue in the employ or service of the Company
or a Subsidiary or interferes in any way with the right of the Company or a
Subsidiary to terminate the Employee’s employment or service at any time.

 

15.          Plan Controlling.  The terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
which are controlling.  All determinations and interpretations of the Company
are binding and conclusive upon the Employee and his or her legal
representatives.  The Employee agrees to be bound by the terms and provisions of
the Plan.

 

16.          Defined Terms.  For purposes of this Agreement, the following terms
have the meanings provided in this Paragraph.  The terms included in the Award
Information section of this Agreement have the values specified in that
section.  All other terms used in this Agreement as capitalized defined terms
shall have the meanings ascribed to them in the Plan.

 

(a)           “Adjusted NOPAT” is net operating profit after tax adjusted for
the following items (net of tax where applicable):

 

7

--------------------------------------------------------------------------------


 

(i)            Income, losses or impairments from specific financial instruments
held by the Company immediately following the spin-off of the Company in 2008
(i.e., auction rate securities, equity limited partnerships, common stock, and
Forethought note);

 

(ii)           Interest income on corporate investments and interest expense on
corporate debt;

 

(iii)          All professional fees, due diligence fees, expenses, and
integration costs related to a specific acquisition;

 

(iv)          Amortization expense of intangible long-lived assets where
internally generated costs are not customarily capitalized in the normal course
of the business (e.g., customer lists, patents, etc.);

 

(v)           All adjustments made to net income related to changes in the fair
value of contingent earn-out awards;

 

(vi)          External extraordinary, non-recurring, and material legal costs
(e.g., antitrust litigation);

 

(vii)         Restructuring charges and other items related to a restructuring
plan approved by the Company’s CEO;

 

(viii)        Changes in accounting pronouncements in United States GAAP or
applicable international standards that cause an inconsistency in computation as
originally designed; and

 

(ix)          Other items to be included as approved by the Compensation and
Management Development Committee of the Board of Directors, except to the extent
the Employee is a “covered employee” as that term is defined in Internal Revenue
Code Section 162(m).

 

(b)           “Adjusted Cash Flows” means, with respect to each fiscal year in
the Measurement Period, the net cash provided by operating activities (whether
positive or negative) less capital expenditures net of proceeds on the disposal
of property, all as shown on audited financial statements for the fiscal year,
as adjusted (net of tax where applicable) to exclude the effects of the
following items:

 

(i)            Cash receipts or disbursements from financial instruments held by
the Company immediately following the spin-off of the Company in 2008 (i.e.,
equity limited partnerships);

 

(ii)           Interest income on corporate investments and interest expense on
corporate debt;

 

(iii)          The difference between the cash pension payment for an active
defined benefit plan actually made and the pension expense recorded;

 

8

--------------------------------------------------------------------------------


 

(iv)          External extraordinary, non-recurring, and material legal
disbursements (e.g., antitrust litigation);

 

(v)           Changes in accounting pronouncements in United States GAAP or
applicable international standards that cause an inconsistency in computation as
originally designed;

 

(vi)          The cost of consummated acquisitions, including the purchase
price, all professional fees, due diligence fees, expenses, and integration
costs; and

 

(vii)         Other items to be included as approved by the Compensation and
Management Development Committee of the Board of Directors, except to the extent
the Employee is a “covered employee” as that term is defined in Internal Revenue
Code Section 162(m).

 

(c)           “Cause” means:

 

(i)            if the Employee is a party to a written employment agreement with
the Company or a Subsidiary that defines “cause” or a comparable term, the
definition in that employment agreement, and

 

(ii)           if not, the Company’s good faith determination that the Employee
has:

 

(1)           failed or refused to comply fully and timely with any reasonable
instruction or order of the Company or applicable Subsidiary, provided that such
noncompliance is not based primarily on the Employee’s compliance with
applicable legal or ethical standards;

 

(2)           acquiesced or participated in any conduct that is dishonest,
fraudulent, illegal (at the felony level), unethical, involves moral turpitude,
or is otherwise illegal and involves conduct that has the potential to cause the
Company or a Subsidiary or any of their respective officers or directors
embarrassment or ridicule;

 

(3)           violated any applicable Company or Subsidiary policy or procedure,
including the Company’s Code of Ethical Business Conduct; or

 

(4)           engaged in any act that is contrary to the best interests of or
would expose the Company, a Subsidiary, their related businesses, or any of
their respective officers or directors to probable civil or criminal liability,
excluding the Employee’s actions in accordance with applicable legal or ethical
standards.

 

(d)           “Disability” means:

 

(i)            if the Employee, at termination of employment, is a party to a
written employment agreement with the Company or a Subsidiary that defines

 

9

--------------------------------------------------------------------------------


 

“disability” or a comparable term, the definition in such employment agreement,
and

 

(ii)           if not, the Company’s good faith determination that the Employee
is eligible (except for the waiting period) for permanent disability benefits
under Title II of the Federal Social Security Act.

 

(e)           “Good Reason” means, if the Employee, at termination of
employment, is a party to a written employment agreement with the Company or a
Subsidiary, the definition given to that term or a comparable term in that
agreement, if any.

 

(f)            “Retirement” means termination of employment after having:

 

(i)            completed at least five years of service in the aggregate with
the Company, Hill-Rom Holdings, Inc. (formerly known as Hillenbrand
Industries, Inc.), or any Subsidiaries of either of them, and

 

(ii)           reached age fifty-five (55).

 

IN WITNESS WHEREOF the Company and the Employee have executed this Agreement as
of the date first above written.

 

 

 

 

[EMPLOYEE SIGNATURE]

 

 

 

Print Name:

 

 

 

 

 

 

 

HILLENBRAND, INC.

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

10

--------------------------------------------------------------------------------